Citation Nr: 1645177	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-36 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD) for the period from August 28, 2007 to August 13, 2008, a rating higher than 30 percent for the period from August 14, 2008 to September 16, 2011, and a rating higher than 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel

INTRODUCTION

The Veteran had verified periods of active duty in the Army from December 1990 to May 1991; August 2001 to April 2002; May 2002 to January 2003; March 2003 to May 2003; March 2005 to June 2006; and from July 2006 to August 2007.  He also had additional service in the Texas Army National Guard. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that granted service connection and a 10 percent rating for PTSD, effective August 28, 2007. 

A December 2012 RO decision increased the rating for the Veteran's service-connected PTSD to 30 percent for the period from August 14, 2008 to September 16, 2011, and to 50 percent for the period since September 17, 2011.  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

In January 2015, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

Most recently, in March 2015, the Board remanded this matter for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board finds that further development is required in order to comply with these duties.

The issue currently on appeal was perfected in a September 2010 VA Form 9, Appeal to Board of Veterans' Appeals.  While 38 U.S.C.A. § 7105 (e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, this provision is only applicable to cases where the Substantive Appeal was filed on or after February 2, 2013, and does not apply to VA-generated evidence, such as VA examination reports or VA treatment records.  38 U.S.C.A. § 7105 (e) (West 2014).  The Veteran's claim was last evaluated in a Supplemental Statement of the Case (SSOC) issued on June 26, 2015.  Subsequently, a May 2016 VA PTSD DBQ and additional VA treatment records were associated with the record, and the RO has not yet considered this additional evidence.  Therefore, a remand is required for the AOJ to consider the new VA-generated evidence and issuance of an SSOC.

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the Veteran's claim of entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD) for the period from August 28, 2007 to August 13, 2008, a rating higher than 30 percent for the period from August 14, 2008 to September 16, 2011, and a rating higher than 50 percent thereafter.  If any one of these benefits remains denied, the Veteran and his representative should be provided with an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for the purpose of appellate disposition, if indicated.  The purposes of this REMAND are to further develop the record and to accord the Veteran due process of law.  By this REMAND, the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the Veteran until he is notified.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



